
	
		I
		112th CONGRESS
		2d Session
		H. R. 6264
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2012
			Mrs. Myrick (for
			 herself and Mr. LaTourette) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To authorize a pilot program for Federal agencies to
		  enter into contracts with the private sector for property management, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 GSA Path to Privatization
			 Act.
		2.Property
			 management pilot program
			(a)In
			 generalThe Director shall establish and conduct a pilot program
			 to be known as the Federal Real Property Management Privatization Pilot
			 Program, which shall provide for certain Federal agencies to enter into
			 contracts with the private sector to assist in planning, acquiring, managing,
			 and disposing of leased Federal property.
			(b)Management
			 planNot later than 90 days after the date of the enactment of
			 this Act, the Director shall develop a management plan for the pilot program
			 and submit to Congress a report on the plan. The plan and report shall
			 describe—
				(1)how the pilot
			 program will be implemented;
				(2)individuals who
			 will exercise operational authority over the pilot program;
				(3)the qualifications
			 of such individuals; and
				(4)a
			 timeline for implementation of the pilot program.
				(c)Participation
				(1)GuidanceNot
			 later than 120 days after the date of enactment of this Act, the Director shall
			 issue guidance to Federal agencies on participation in the pilot program. The
			 guidance shall provide such criteria for approval for participation in the
			 program as the Director considers appropriate, including the form, manner, and
			 time for submission of applications for participation.
				(2)Participation by
			 subunitsNot later than 120 days after the issuance of guidance
			 under paragraph (1), the head of a Federal agency, or an administrative subunit
			 of the agency considered appropriate by the Director, may apply to the Director
			 to participate in the pilot program.
				(d)Contracts for
			 property management services
				(1)In
			 generalOn behalf of an agency approved under subsection (c), the
			 Director or his designee shall issue a solicitation for one or more contracts
			 with the private sector for services described in paragraph (3).
				(2)ConsiderationsIn
			 entering into a contract pursuant to a solicitation issued under paragraph (1),
			 the Director shall consider—
					(A)the long-term and
			 short-term impact on costs to the Federal Government; and
					(B)opportunities to
			 use underutilized Federal space.
					(3)ServicesThe
			 services described in this paragraph are services performed by the Public
			 Buildings Service of the General Services Administration as of the date of the
			 enactment of this Act and include the following with respect to leased Federal
			 property:
					(A)Office space
			 planning.
					(B)Negotiations of
			 new leases.
					(C)Maintenance,
			 custodial services, and basic upkeep.
					(D)Capital
			 improvement contracts subject to available funds.
					(E)Disposal of leased
			 space.
					(e)Waiver of
			 certain rulesFor purposes of the pilot program, the Director may
			 waive such regulations of the General Services Administration relating to the
			 lease of Federal property that, as determined by the Director, would impose
			 unreasonable burdens on agencies participating in the program on entering into
			 contracts under subsection (d).
			(f)DelegationUpon
			 request of the head of a Federal agency, the Director shall delegate to the
			 head of the agency authority of the Director under subsection (d) for exercise
			 within that agency.
			(g)Exemption from
			 McKinney-Vento Homeless Assistance ActAny disposal of leased space conducted
			 under the pilot program shall not be subject to section 501 of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411).
			(h)SunsetThe
			 pilot program shall terminate 15 years after the date of the enactment of this
			 Act.
			3.ReportsNot later than two years after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report on the effectiveness of the pilot program,
			 including any savings and performance improvements, and the effects of the
			 exemption under section 2(f) on homelessness.
		4.DefinitionsIn this Act:
			(1)Federal
			 agencyThe term
			 Federal agency means an Executive agency as defined in section
			 105 of title 5, United States Code.
			(2)DirectorThe
			 term Director means the Director of the Office of Management and
			 Budget.
			
